                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                 CASE:

DOUG LONGHINI,

            Plaintiff,
v.

UNIVERSITY PINES, LLC and SUBS
AND BURGERS, INC., d/b/a MIAMI
GRILL,

        Defendant.
______________________________________/

                                             COMPLAINT

       Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues UNIVERSITY PINES, LLC and

SUBS AND BURGERS, INC., d/b/a MIAMI GRILL, (hereinafter “Defendants”), and as grounds

alleges:

                              JURISDICTION, PARTIES. AND VENUE

       1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

       2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

§ 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

       3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

       4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, residing
and domiciled in Florida, and is otherwise sui juris.

        5.         At all times material, Defendant, UNIVERSITY PINES, LLC, owned and

operated a commercial shopping center at 7781 Hollywood Boulevard, Pembroke Pines, Florida

(hereinafter the “Commercial Property”) 1 and conducted a substantial amount of business in that

place of public accommodation in Broward County, Florida.

        6.         At all material times Defendant UNIVERSITY PINES, LLC, was a Florida

Limited Liability Company with its principal place of business in Miami, Florida.

        7.         At all material times, Defendant SUBS AND BURGERS, INC., d/b/a MIAMI

GRILL and operated a retail business at 7781 Hollywood Boulevard, Pembroke Pines, Florida

(hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

place of public accommodation in Pembroke Pines, Florida.

        8.         At all material times Defendant SUBS AND BURGERS, INC., d/b/a MIAMI

GRILL was a Florida Profit Corporation with its principal place of business in Pembroke Pines,

Florida.

        9.         Venue is properly located in the Southern District of Florida because Defendants’

Commercial Property is located in Broward County, Florida, Defendant regularly conduct business

within Broward, Florida, and because a substantial part(s) of the events or omissions giving rise to

these claims occurred in Broward, Florida.

                                        FACTUAL ALLEGATIONS

        10.        Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.



1
  The Commercial Property’s physical address is 7781 Hollywood Boulevard, Pembroke Pines, Florida, per
Broward County’s Property Appraiser, however the address listed on advertisements for the tenant business,
including the tenant’s franchisor’s website lists the address as 7781 Pines Boulevard, Pembroke Pines, Florida.
                                                         2
       11.        Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

people who are disabled in ways that block them from access and use of Defendants’ businesses

and properties.

       12.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance

       13.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

has very limited use of his hands and cannot operate any mechanisms which require tight grasping

or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

       14.        Defendants, UNIVERSITY PINES, LLC and SUBS AND BURGERS, INC.,

d/b/a MIAMI GRILL, owns, operates and oversees the Commercial Property, its general parking

lot and parking spots.

       15.        The subject Commercial Property is open to the public and is located in Miami,

Miami-Dade County, Florida.

       16.        The individual Plaintiff visits the Commercial Property and businesses located

within the Commercial Property, regularly, to include a visit to the Commercial Property and

businesses located within the Commercial Property on or about December 19, 2019, and

encountered multiple violations of the ADA that directly affected his ability to use and enjoy the

Commercial Property and businesses located therein. He often visits the Commercial Property


                                                 3
and businesses located within the Commercial Property in order to avail himself of the goods and

services offered there, and because it is approximately thirty-one (31) miles from his residence,

and is near his friends’ residences as well as other businesses and restaurants he frequents as a

patron. He plans to return to the Commercial Property and the businesses located within the

Commercial Property within thirty (30) days of the filing of this Complaint.

       17.      Plaintiff is domiciled nearby in the neighboring County and state as the

Commercial Property and the businesses located within the Commercial Property, has regularly

frequented the Defendants’ Commercial Property and the businesses located within the

Commercial Property for the intended purposes because of the proximity to his and his friends’

residences and other businesses that he frequents as a patron, and intends to return to the

Commercial Property and businesses located within the Commercial Property within thirty (30)

days from the filing of this Complaint.

       18.      The Plaintiff found the Commercial Property, and the businesses located within

the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

barriers at the Commercial Property, and businesses located within the Commercial Property and

wishes to continue his patronage and use of each of the premises.

       19.      The Plaintiff has encountered architectural barriers that are in violation of the

ADA at the subject Commercial Property, and businesses located within the Commercial Property.

The barriers to access at Defendants’ Commercial Property, and the businesses located within the

Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

Property, and businesses located within the Commercial Property, and have endangered his safety

in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others


                                                4
similarly situated.

       20.       Defendants, UNIVERSITY PINES, LLC and SUBS AND BURGERS, INC.,

d/b/a MIAMI GRILL, own and operate a place of public accommodation as defined by the ADA

and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104.                Defendants,

UNIVERSITY PINES, LLC and SUBS AND BURGERS, INC., d/b/a MIAMI GRILL, is

responsible for complying with the obligations of the ADA. The place of public accommodation

that Defendants, UNIVERSITY PINES, LLC and SUBS AND BURGERS, INC., d/b/a MIAMI

GRILL, own and operate the Commercial Property Business located at 7781 Hollywood

Boulevard, Pembroke Pines, Florida.

       21.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

described Commercial Property

       22.       and the businesses located within the Commercial Property, including but not

necessarily limited to the allegations in Paragraph 27 of this Complaint. Plaintiff has reasonable

grounds to believe that he will continue to be subjected to discrimination at the Commercial

Property, and businesses located within the Commercial Property, in violation of the ADA.

Plaintiff desires to visit the Commercial Property and businesses located therein, not only to avail

himself of the goods and services available at the Commercial Property, and businesses located

within the Commercial Property, but to assure himself that the Commercial Property and

businesses located within the Commercial Property are in compliance with the ADA, so that he

and others similarly situated will have full and equal enjoyment of the Commercial Property, and

businesses located within the Commercial Property without fear of discrimination.

       23.       Defendant, UNIVERSITY PINES, LLC, as landlord and owner of the


                                                 5
Commercial Property Business, is responsible for all ADA violations listed in Paragraph 27 of this

Complaint. Defendant SUBS AND BURGERS, INC., d/b/a MIAMI GRILL, is jointly and

severally liable for all the ADA violations listed in Paragraph 27 of this Complaint.

       24.      Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

described Commercial Property and businesses located within the Commercial Property, but not

necessarily limited to the allegations in Paragraph 27 of this Complaint. Plaintiff has reasonable

grounds to believe that he will continue to be subjected to discrimination at the Commercial

Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

desires to visit the Commercial Property and businesses within the Commercial Property, not only

to avail himself of the goods and services available at the Commercial Property and businesses

located within the Commercial Property, but to assure himself that the Commercial Property, and

businesses located within the Commercial Property are in compliance with the ADA, so that he

and others similarly situated will have full and equal enjoyment of the Commercial Property, and

businesses located within the Commercial Property without fear of discrimination.

       25.       Defendants have discriminated against the individual Plaintiff by denying him

access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

and/or accommodations of the Commercial Property, and businesses located within the

Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.


                                      ADA VIOLATIONS


       26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

through 25 above as though fully set forth herein.

       27.       Defendants, UNIVERSITY PINES, LLC and SUBS AND BURGERS, INC.,
                                          6
   d/b/a MIAMI GRILL, have discriminated, and continue to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

   less). A list of the violations that Plaintiff encountered during his visit to the Commercial

   Property, include but are not limited to, the following:

   Common Areas

          A. Parking

 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

 i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

      Violation: There are inaccessible routes from the public sidewalk and transportation stop.

      These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

      ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

      resolution is readily achievable.

ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

      Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2


                                                     7
       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff could not enter the restaurant without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

       doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

       the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

           C. Access to Goods and Services

  i.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

                                 RELIEF SOUGHT AND THE BASIS

           28.       The discriminatory violations described in Paragraph 27 are not an exclusive list

    of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

    public accommodation in order to photograph and measure all of the discriminatory acts violating

    the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

    requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

    presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

    enjoyment of the Commercial Business and businesses located within the Commercial Property;

    Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

    notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

    necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant


                                                     8
to Federal Rule of Civil Procedure 34.

       29.          The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

privileges, benefits, programs and activities offered by Defendant, Defendants’ buildings,

businesses and facilities; and has otherwise been discriminated against and damaged by the

Defendants because of the Defendants’ ADA violations as set forth above. The individual

Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.

       30.          Defendants have discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       31.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and


                                                   9
all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       32.       A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

Defendants’ place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       33.       Notice to Defendants is not required as a result of the Defendants’ failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendants.

       34.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate its

businesses, located at and/or within the commercial property located at 7781 Hollywood

Boulevard, Pembroke Pines, Florida, the exterior areas, and the common exterior areas of the

Commercial Property and businesses located within the Commercial Property, to make those

facilities readily accessible and useable to The Plaintiff and all other mobility-impaired persons;

or by closing the facility until such time as the Defendants cure the violations of the ADA.

       WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement


                                                 10
of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

readily achievable alterations to the facilities; or to make such facilities readily accessible to and

usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

to make reasonable modifications in policies, practices or procedures, when such modifications

are necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.


Dated: March 6, 2020.
                                               GARCIA-MENOCAL & PEREZ, P.L.

                                               Attorneys for Plaintiff
                                               4937 S.W. 74th Court
                                               Miami, Florida 33155
                                               Telephone: (305) 553-3464
                                               Facsimile: (305) 553-3031
                                               Primary E-Mail: ajperez@lawgmp.com
                                               Secondary E-Mails: bvirues@lawgmp.com
                                                                     aquezada@lawgmp.com

                                               By: ___/s/_Anthony J. Perez________
                                                      ANTHONY J. PEREZ
                                                      Florida Bar No.: 535451
                                                      BEVERLY VIRUES
                                                      Florida Bar No.: 123713




                                                 11
